     Case: 1:20-cv-00140-NBB-JMV Doc #: 84 Filed: 09/01/21 1 of 1 PageID #: 651




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

BOBBY SENORIS THOMPSON                                                                       PLAINTIFF

v.                                                                           No. 1:20CV140-NBB-JMV

LEE COUNTY, ET AL.                                                                       DEFENDANTS

                                           Consolidated With

                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

BOBBY SENORIS THOMPSON                                                                       PLAINTIFF

v.                                                                           No. 1:20CV215-NBB-JMV

LEE COUNTY                                                                               DEFENDANTS


                            ORDER DENYING PLAINTIFF’S
              MOTIONS [81 in 1:20CV140], [48 in 1:20CV215] FOR DISCOVERY
                    IN THE FORM OF INTERROGATORIES AND
                  REQUESTS FOR PRODUCTION OF DOCUMENTS

        The plaintiff has filed motions [81 in 1:20CV140], [48 in 1:20CV215] to conduct discovery in

this case proceeding under 42 U.S.C. § 1983 challenging the conditions of his confinement. The

plaintiff is currently incarcerated at the South Mississippi Correctional Institution. Discovery in pro

se prisoner conditions of confinement cases is limited to that set forth in the court’s scheduling order.

The plaintiff has not provided sufficient justification for discovery beyond the limits set forth in that

order. As such, he is not entitled to conduct discovery at this time, and the motions [81 in

1:20CV140], [48 in 1:20CV215] are DENIED.

        SO ORDERED, this, the 1st day of September, 2021.

                                                          /s/ Jane M. Virden
                                                          UNITED STATES MAGISTRATE JUDGE
